Title: To James Madison from John Montgomery, 4 August 1801
From: Montgomery, John
To: Madison, James


					
						Sir
						Alicante 4th. August 1801
					
					I have the honour to present your Excellency with copy of my respects under the 22d. Expired with a letter from Consul OBrien for information at that period, and this post has presented me with yours under the 21 May advising the destination of three State Frigates & a Sloop of War, whose arrival in the Mediterranean I have the pleasure to announce, but have not learned of any particular Occurrencies in their voyages hither.
					I shall punctually comply with the instructions contained in your letter, and should the Squadron touch in here, I shall be happy in giving them every useful information and Support.  I have the honour to be with due respect—Sir—your Obt. Huml. Servt.
					
						Pr. Pron. Robt Montgomery
						John Montgomery
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
